             Case 3:20-cv-01816   Document 13    Filed 10/21/20    Page 1 of 4




Jeffrey M. Edelson, OSB # 880407
JeffEdelson@MarkowitzHerbold.com
Nathan D. Burcham, OSB #182509
NathanBurcham@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
Kelly K. Simon, OSB # 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF OREGON
PO Box 40585
Portland, OR 97240
Tel: (503) 227-6928
Nicholas S. Cady, OSB # 113463
nick@cascwild.org
CASCADIA WILDLANDS
PO Box 10455
Eugene, OR 97440
Tel: (541) 434-1463
Fax: (541) 434-6494
Elisabeth Holmes, OSB # 120254
eli@willametteriverkeeper.org
WILLAMETTE RIVERKEEPER
PO Box 293
Eugene, OR 97440
Tel: (541) 870-7722
      Attorneys for Plaintiffs
                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                  PORTLAND DIVISION
NORTHWEST CENTER FOR                                              No. 3:20-cv-01816
ALTERNATIVES TO PESTICIDES,
WILLAMETTE RIVERKEEPER,                          STANDING DECLARATION OF
CASCADIA WILDLANDS, NEIGHBORS                    JOSH LAUGHLIN, EXECUTIVE
FOR CLEAN AIR, AND 350PDX,                          DIRECTOR OF CASCADIA
                                   Plaintiffs,                 WILDLANDS
       vs.
U.S. DEPARTMENT OF HOMELAND
SECURITY; CHAD WOLF, in his capacity
as Acting Secretary, U.S. Department of
Homeland Security,
                                 Defendants.

Page 1 - STANDING DECLARATION OF JOSH LAUGHLIN, EXECUTIVE DIRECTOR
         OF CASCADIA WILDLANDS
            Case 3:20-cv-01816         Document 13        Filed 10/21/20     Page 2 of 4




I, JOSH LAUGHLIN, declare as follows:
       1.      My name is Josh Laughlin. I am over 18 years of age and reside in Eugene,
Oregon. I make this declaration based on my own personal knowledge, and if called as a witness,
I could and would competently testify to the facts herein under oath. As to matters which
may reflect a matter of opinion, they reflect my personal opinion and judgment based on
my personal experience.
       2.      My principal place of business is Cascadia Wildlands, 120 Shelton McMurphey
Blvd., STE 240, Eugene, OR 97401.
       3.      I am the Executive Director and a member and supporter of Cascadia Wildlands, a
501(c)(3) non-profit corporation. I have been involved with Cascadia Wildlands since its
founding in 1998. I oversee and am intimately familiar with the organization’s membership,
activities, and operations.
       4.      I make this declaration in support of Cascadia Wildlands’ participation in the
National Environmental Policy Act (NEPA) lawsuit filed with this Court. The interests Cascadia
Wildlands seeks to advance as a co-plaintiff fall squarely within the organization’s mission.
       5.      Cascadia Wildlands’ mission is to defend and restore Cascadia’s wild ecosystems
in the forests, in the courts, and in the streets. We envision vast old-growth forests, rivers full of
wild salmon, wolves howling in the backcountry, a stable climate, and vibrant communities
sustained by the unique landscapes of the Cascadia bioregion. In pursuit of this mission, we work
with a broad range of individuals and organizations. This is our shared strength. We recognize
that confronting social injustice is essential to achieving our mission, as well as being a moral
imperative in its own right.
       6.      Our organization believes that the chemicals being deployed by federal agents in
Portland are harming the communities and environment we are dedicated to protect. We believe
basic information concerning the chemicals being used will allow our supporters to make choices
about how to protect their health, the health of their families and the environment.




Page 2 - STANDING DECLARATION OF JOSH LAUGHLIN, EXECUTIVE DIRECTOR
         OF CASCADIA WILDLANDS
             Case 3:20-cv-01816       Document 13      Filed 10/21/20     Page 3 of 4




       7.      Cascadia Wildlands’ members and supporters have seen these chemicals
repeatedly used for domestic control in Portland in 2020 without clear identification of the
chemicals deployed, and without examining the impacts to community and environmental health.
This greatly concerns our organization and directly relates to the organization’s mission
to defend the communities of the Cascadia Bioregion and confront social injustice.
       8.      Cascadia Wildlands has approximately 1,000 members and online supporters who
reside in Portland. We regularly communicate with them through an e-newsletter, our biannual
Cascadia Review hardcopy newsletter, campaign specific emails and action alerts, and on
an individual basis.
       9.      Cascadia Wildlands is concerned about the potential negative impacts the
chemicals released by federal agents in response to public protests have had and are having on
the human health of Portland residents, including our supporters, and the ecosystem around
Portland.
       10.     Cascadia Wildlands’ organizational interests in defending the communities of our
region have been harmed because the US Department of Homeland Security has not conducted
an environmental analysis on the impacts of the use of chemical agents as NEPA requires.
Should Cascadia Wildlands be unable to bring suit to enforce the agency’s compliance with
NEPA, we will be unable to effectively provide information to our supporters about the potential
impact to their health, and we will be unable to address environmental pollution, harm to
ecosystem health, and potential impacts to the residents who live in Portland.
       11.     If the agency had followed NEPA, my interests and those of Cascadia Wildlands,
its members and supporters would be protected. If the agency were to conduct a NEPA
analysis, it would identify information allowing me to educate myself, Cascadia Wildlands’
members and supporters, and the public about the use of chemicals during the Portland protests
and the impacts of these chemicals on human and environmental health. The agency’s NEPA
analysis would also result in a federal action that would not cause as much harm to
environmental health because, as required by NEPA, harm identified          through the NEPA
process would have to be mitigated.

Page 3 - STANDING DECLARATION OF JOSH LAUGHLIN, EXECUTIVE DIRECTOR
         OF CASCADIA WILDLANDS
           Case 3:20-cv-01816        Document 13       Filed 10/21/20     Page 4 of 4




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct.
       Executed this 18th day of October, 2020 in Eugene, Oregon.




                                                         Josh Laughlin, Executive Director
                                                         Cascadia Wildlands




Page 4 - STANDING DECLARATION OF JOSH LAUGHLIN, EXECUTIVE DIRECTOR
         OF CASCADIA WILDLANDS
